DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 7, 9, 17, 19, 20, 22 are objected to because of the following informalities:  
Claims 2, 7, 9, 17, 19, 20, 22 recite the limitation “and/or” which for clarity should be amended to either “and” or “or”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 15, 16, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a first algorithm” which makes the claim indefinite.  It’s unclear if this limitation refers to “a first algorithm” recited in claim 2 or not.  Examiner will interpret as best understood.
Claim 5 recites the limitations “first information”, “a terminal identifier” and “a first algorithm” which make the claim indefinite.  It’s unclear if these limitations refer to “first information”, “a terminal identifier” and “a first algorithm” recited in claim 2 or not.  Examiner will interpret as best understood.
Claim 9 recites the limitation “the second identifier is an identifier selected by a network device from received at least one first identifier sent by at least one terminal” which makes the claim indefinite.  It’s unclear by “at least one first identifier sent by at least one terminal” Applicant refers to “a first identifier” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 15 recites the limitation “at least one first identifier” which makes the claim indefinite.  It’s unclear if this limitation refers to “a first identifier” recited in claim 14 or not.  Examiner will interpret as best understood.
Claims 14, 17-22 recite steps/limitations being performed without clearly claiming a device/entity performing these steps/limitations which make the claims indefinite.  It’s unclear if the steps/limitations performed in claims 14, 17-22 are performed by a single device/entity or by a combination of devices/entities.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-8, 14, 15, 46 are rejected under 35 U.S.C. 102(a) as being anticipated by Willenegger et al (USPN 2006/0040702).

	Regarding claim 1, Willenegger discloses 
	a random access method, comprising: (method for random access transmission by UE [0015-0019]
	sending a random access request carrying a first identifier or sending a random access request and a first identifier (terminal transmitting access request comprising preamble and hash identification over random access channel [0015-0019, 0034]

	Regarding claim 2, Willenegger discloses “the first identifier is obtained by calculating a terminal identifier and/or first information according to a first algorithm; the first information comprises a first field and/or a second field” hash identification number is obtained by applying hash function to the terminal’s electronic serial number (ESN)/first information with ESN comprising a field 32 bits [0034]

	Regarding claim 3, Willenegger discloses “the first field or the second field is a fixed-length or variable-length field” the number of 32 bits in ESN is fixed [0034]

	Regarding claim 4, Willenegger discloses “wherein the first field comprises a network identifier” ESN is used by network to uniquely identify terminal [0011, 0034]

	Regarding claim 5, Willenegger discloses “wherein the first identifier is a first calculation value or a part of a first calculation value, wherein the first calculation value comprises a second calculation value and first information, and the second calculation value is obtained by calculating a terminal identifier or partial information about a terminal identifier according to a first algorithm” hash ID is a result of a hash function applied to ESN of terminal

	Regarding claim 6, Willenegger disclose “the first algorithm comprises a hash function algorithm” algorithm being a hash function [0034]

	Regarding claim 7, Willenegger discloses “the first field or the second field is a fixed-length or variable-length field” the number of 32 bits in ESN is fixed [0034]
	 “wherein the first field comprises a network identifier” ESN is used by network to uniquely identify terminal [0011, 0034]

	Regarding claim 8, Willenegger discloses “wherein subsequent to sending the random access request carrying the first identifier, or sending the random access request and the first identifier, the method further comprises: receiving a random access response, wherein the random access response carries a second identifier” terminal receiving a response message from base station containing hash ID [0036], FIG. 2B

	Regarding claim 46, Willenegger discloses “A communication device, comprising: a processor and a storage storing a computer program, wherein when the computer program is executed by the processor, the processor performs the method according to claim 1” terminal comprising controller for executing processing instructions stored in memory [0074], FIG. 8

	Regarding claim 14, Willenegger discloses
	a random access method comprises: (random access method performed by base station [0015-0019], FIG. 2B
	receiving a random access request carrying a first identifier, or receiving a random access request and a first identifier (base station receiving access request comprising preamble and hash identification over random access channel [0015-0019, 0034]
	sending a random access response, wherein the random access response carries a second identifier (base station transmits random access response comprising a hash ID [0036, 0049]

	Regarding claim 15, Willenegger discloses “the second identifier is an identifier selected by a network device from received at least one first identifier sent by at least one terminal” hash ID contained in response message is same hash ID provided by terminal in request [0036, 0037], FIG. 2B

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Willenegger in view of Ahn et al (WO 2009110716A2).

	Regarding claim 16, Willenegger does not expressly disclose “sending indicator information of a random access request response resource; wherein the indicator information is used to instruct a terminal to receive a random access request response at a resource location indicated by the indicator information” 
	Ahn discloses base station transmits downlink scheduling information for random access response through PDDCH [0032]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “sending indicator information of a random access request response resource; wherein the indicator information is used to instruct a terminal to receive a random access request response at a resource location indicated by the indicator information” as taught by Ahn into Willenegger’s system with the motivation to enable a terminal to reduce battery usage by monitoring a specific resource for a response indicated by base station.


Claims 17, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Willenegger in view of Kitazoe et al (USPN 2009/0163211).

Regarding claim 17, Willenegger does not expressly disclose subsequent to sending the random access response, the method further comprises: receiving a terminal identifier and/or second information sent by a terminal; the second information comprises a first field and/or a second field; the first field comprises a network identifier 
 	Kitazoe discloses subsequent to sending the random access response, the method further comprises: receiving a terminal identifier and/or second information sent by a terminal; the second information comprises a first field and/or a second field; the first field comprises a network identifier (base station receives in message 3, of random access response, information/second information sent by terminal which includes IMSI, S-TMSI, or C-RNTI with each comprising a field of bits and each considered an identifier to the network  [0039-0045] 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “subsequent to sending the random access response, the method further comprises: receiving a terminal identifier and/or second information sent by a terminal; the second information comprises a first field and/or a second field; the first field comprises a network identifier” as taught by Kitazoe into Willenegger’s system with the motivation to enable a terminal to use different types of identifier for different random access types/scenarios [0039-0045]
	
		
	Regarding claim 48, Willenegger does not expressly disclose “A communication device, comprising: a processor and a storage storing a computer program, wherein when the computer program is executed by the processor, the processor performs the method according to claim 14”
 	Kitazoe discloses “A communication device, comprising: a processor and a storage storing a computer program, wherein when the computer program is executed by the processor, the processor performs the method according to claim 14” base station, FIG. 14 #110, comprising controller for executing processing instructions stored in memory [0092-0100], FIG. 14
A communication device, comprising: a processor and a storage storing a computer program, wherein when the computer program is executed by the processor, the processor performs the method according to claim 14” as taught by Kitazoe into Willenegger’s system with the motivation to enable a base station to execute loadable software and run multiple processes to serve a plurality of terminals at the same time.


Claims 1, 14, 46, 48 are rejected under 35 U.S.C. 102(a) as being anticipated by Kitazoe et al (USPN 2009/0163211).

	Regarding claim 1, Kitazoe discloses 
	a random access method, comprising: (method for random access transmission by UE [0040-0044], FIG. 4
	sending a random access request carrying a first identifier or sending a random access request and a first identifier (UE transmitting random access request comprising RA preamble identifier used as temporary ID for UE [0040-0041], FIG. 4

	Regarding claim 46, Kitazoe discloses “A communication device, comprising: a processor and a storage storing a computer program, wherein when the computer program is executed by the processor, the processor performs the method according to claim 1” terminal, FIG. 14 #120, comprising controller for executing processing instructions stored in memory [0092-0100], FIG. 14



	a random access method comprises: (random access method performed by base station [0015-0019], FIGs 4, 14
	receiving a random access request carrying a first identifier, or receiving a random access request and a first identifier (base station receiving access request comprising preamble identified by an RA preamble ID used as temporary ID for terminal [0040]
	sending a random access response, wherein the random access response carries a second identifier (base station transmits random access response comprising an ID [0040]

	Regarding claim 48, Kitazoe discloses “A communication device, comprising: a processor and a storage storing a computer program, wherein when the computer program is executed by the processor, the processor performs the method according to claim 14” base station, FIG. 14 #110, comprising controller for executing processing instructions stored in memory [0092-0100], FIG. 14


Allowable Subject Matter
Claims 9, 18-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chun et al (WO 2010016726A2) 	FIGs. 7, 8

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469